Barnard, P. J.
John C. Horton, by his will, gave a life-estate in all his real and personal property to his widow. If the widow deemed the income *322insufficient for her comfortable support, she was empowered to designate any portion of the real or personal estate for sale, and the executors were directed to sell the same, and pay over the proceeds to the wife, to be absolutely her own. The widow was one executrix, and the defendant was the other. After the end of the life-estate, the testator divides the property unsold among certain legatees named. The widow is not given the power to determine the price of the piece of land designated by her for sale, and therefore she could not alone give a deed. The other executor was bound to see that a fair price was obtained for the property in the interest of the residuary legatees. The ease is a clear one, therefore, where one executor could not give a deed. The discretion of both executors was needed as to the price and terms of sale. Wilder v. Ranney, 95 N. Y. 7. The judgment should be affirmed, with costs.
Pratt, J., concurs.